Citation Nr: 0016093	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  94-16 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
lumbar strain with arthritis, L5-S1.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from June 1976 to June 1980.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1993 rating decision of the Department of 
Veterans Affairs (VA) Denver Regional Office (RO).  The 
procedural posture of the claim is as set forth in the 
Board's prior remands in August 1996 and April 1998.  The 
claim was also remanded in April 1999.  During the pendency 
of the appeal, the appellant relocated to an area within the 
jurisdiction of the Albuquerque RO.  


FINDINGS OF FACT

1.  VA has obtained all available relevant evidence necessary 
for an equitable disposition of the appeal.  

2.  The lumbar strain with arthritis, L5-S1, is manifested by 
muscle spasm, slight loss of lateral spine motion, moderate 
overall limited motion of the lumbar spine, and some 
functional loss due to pain.  


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for lumbar strain 
with arthritis, L5-S1, are met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5295 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim is well grounded as it is plausible and capable of 
substantiation.  See Drosky v. Brown, 10 Vet. App. 251, 254 
(1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(contention of an increase in disability severity renders 
claim well grounded).  VA has a resulting duty to assist the 
appellant in the development of facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  

In this case, both the Board and RO have attempted to assist 
the appellant.  Prior to August 1996, the RO afforded him 
several VA examinations and obtained various private and VA 
clinical and hospital records pertinent to the claim.  By 
August 1996 remand, the Board directed that he be afforded 
another VA examination to determine the nature and severity 
of the lumbar spine disability.  On resulting April 1997 VA 
examination, the appellant noted that he had been treated by 
a private physician in Denver, but did not specify that 
physician's name and address or the dates of treatment.  The 
Board, by April 1998 remand, requested the RO to ask him for 
that information.  Letters from the RO to the appellant in 
1998 at an address in Albuquerque were returned the RO 
undelivered.  Noting that the record included a more recent 
address for the appellant, the Board's April 1999 remand 
directed the RO to again attempt to secure this information 
from the appellant at his last known address in Colorado.  
Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (Board 
remand directives obligate all parts of VA to complete those 
directives to the maximum extent possible).  Cf. Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is 
not always a one-way street).  

The RO sent a letter asking for this information to the 
appellant at this last known address in May 1999.  It was not 
returned as undeliverable or for any other reason.  The law 
presumes the regularity of the administrative process in the 
absence of clear evidence to the contrary.  YT v. Brown, 9 
Vet. App. 195, 199 (1996).  Thus, absent clear evidence to 
the contrary, the Board presumes that he was properly 
notified of the need to submit the name and address and dates 
of treatment of the physician he identified at the April 1997 
VA examination.  In a September 1999 supplemental statement 
of the case, the RO again denied the claim and sent it under 
cover of a letter addressed to the last known address.  After 
that letter was returned as undeliverable, the RO resent it 
in September 1999 to the forwarding address provided by the 
U.S. Postal Service.  That letter and another letter dated in 
May 2000 sent to that address were not returned as 
undeliverable or for any other reason.  Again, absent 
evidence to the contrary, the Board presumes the regularity 
of the administrative process and the delivery of the 
supplemental statement of the case to the appellant.  YT, 9 
Vet. App. at 199.  On further review, the Board sees no areas 
in which further development may be fruitful.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the VA Schedule for Rating 
Disabilities.  38 C.F.R. Part 4.

If the preponderance of the evidence is in favor of the 
veteran's claim, or the evidence is in equipoise, the claim 
will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The claims file indicates that, during service, the appellant 
was injured twice in motor vehicle accidents, treated after 
each accident, and on VA examination in August 1980, was 
diagnosed with lumbosacral strain with osteoarthritis.  The 
RO established service connection for lumbosacral strain with 
osteoarthritis in a January 1981 rating decision and assigned 
a noncompensable evaluation.  In February 1993, the appellant 
sought an increased evaluation.  By August 1997 rating 
decision, the RO granted a 10 percent rating, based on the 
results of April 1997 VA examination.  

The facts relevant to this appeal are as follows:

? A November 1992 private hospital record indicated that 
the appellant complained of increased soreness of the 
back.  

? VA examination in March 1993 revealed that the 
appellant complained of intermittent low back pain and 
morning stiffness, but had no lifting restriction and 
was able to work on his feet all day long.  He 
complained of occasional radiculopathy in the left 
lower extremity three to four times per year and 
occasional spasm requiring bed rest.  Examination 
revealed that he walked without limp, had no difficulty 
getting to a chair, and had no low back tenderness on 
palpation.  Straight leg raise was 85 degrees, 
bilaterally.  The contour was normal and there was no 
spasm.  Flexion was to 90 degrees and he could touch 
his toes.  Extension was to 35 degrees, and lateral 
flexion and rotation were both 35 degrees, bilaterally.  
Sensory examination was normal in the lower extremities 
without atrophy.  The diagnoses included chronic 
lumbosacral strain.  

? In an undated statement, the appellant stated he 
injured his back at work when he was tossing parcels.  
He stated he was treated with an ice pack and then 
consulted VA medical personnel.  

? An October 1993 VA clinical record indicated that the 
appellant had pain in his low back after fishing.  He 
denied leg numbness and weakness.  There was paraspinal 
spasm, negative straight leg raising, and normal 
sensation and reflexes of the lower extremities.  The 
assessment was low back strain.  

? November 1993 VA clinical record noted chronic 
recurrent low back pain after he hurt his back at work 
lifting a parcel.  The pain included radiculopathy down 
the right lower extremity.  

? December 1993 and January 1994 VA physical therapy 
records show that the appellant stated his back did not 
bother him and that he wanted to begin weight training.  
Examination revealed very slight low back pain, flexion 
within normal limit, and extension slightly decreased.  
It was noted that he was seen in December 1993 with 
spasm, lumbar paraspinal, and minimal decrease in low 
back flexion restriction.  The clinical records also 
noted that the back pain was secondary to a motor 
vehicle accident in 1977, with exacerbation due to a 
work-related injury in November 1993.  

? In March 1994, a VA physician noted that the appellant 
was seen at the Denver VAMC in November 1993 for a back 
injury.  He was treated and released in the neurology 
clinic, and again seen in December 1993 on an 
outpatient basis.  

? On VA examination in April 1997, the appellant 
complained of low back pain with radiation along the 
posterolateral aspect of the right lower extremity at 
the knee.  He reported that he used a lumbosacral 
corset periodically.  It was noted that he could sit 
for about two hours and then had to get up and walk, he 
was able to stand for about two hours but then had to 
rest, turning in bed caused pain, bending forward 
caused low back discomfort, and he was unable to lift 
more than 25 pounds.  The examiner noted that the spine 
was erect, that the appellant stood without postural 
defect and the paraspinous musculature appeared normal.  
Range of motion showed 30 degrees flexion, 25 degrees 
backward extension, 30 degrees left lateral flexion 
with complaints of mild discomfort or stretching 
sensation, 35 degrees right lateral flexion, and 85 
degrees bilateral rotation.  The examiner commented 
that the following tests were negative: sitting and 
supine straight leg raise; Lasegue's; bolstering and 
sacroiliac stress; Patrick's; femoral nerve stress; and 
Ely.  Deep tendon reflexes were normal and equal, 
bilaterally.  There was no evidence of sensory or motor 
deficit in either lower extremity and no tenderness 
along the sciatic nerve in either buttock.  X-ray 
studies indicated normal alignment of the spine, some 
early degenerative changes in the facet joints at L5-
S1, and no other specific abnormality.  The diagnosis 
was chronic lumbosacral spine pain, possible early 
moderate degenerative joint disease, facet joints, at 
L5-S1.  The examiner concluded that the only time the 
appellant appeared in distress was toward the extremes 
of motion, lateral bending, and on deep palpation only 
in the lumbosacral area.  

The disability is evaluated under the criteria of Diagnostic 
Code 5295 for lumbosacral strain, where a 10 percent 
evaluation is assigned for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation 
requires lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent evaluation may be warranted 
where the evidence shows that the disability is severe, with 
listing of whole spine to opposite side, positive Goldthwaite 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a.  

The RO, in August 1997, granted a 10 percent rating to this 
disability because it determined that te evidence supported a 
finding of "painful or limited motion."  That decision, 
however, somewhat combined the criteria for the current 
10 percent evaluation, which requires evidence of pain on 
motion, and a 20 percent evaluation, which requires evidence 
of limited motion.  In this case, with respect to the 
criteria for a 20 percent evaluation, the only evidence of 
muscle spasm is in October and December 1993 VA clinical 
records.  The March 1993 and April 1997 VA examinations 
report no spasm.  Moreover, the five degree loss of lateral 
spine motion noted on March 1993 VA examination and the 
similar findings on April 1997 VA examination suggest no more 
than slight loss of lateral spine motion as a result of this 
disability.  In summary, the evidence shows limited findings 
of muscle spasm and a five to 10 degree loss of lateral spine 
motion.  These findings are greater in severity than that 
required for a 10 percent rating and appear to fully satisfy 
the elements for a 20 percent rating under the criteria of 
Code 5295.  

Because the criteria of Code 5295 provides for compensation 
based upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 are applicable to the claim.  The Board is 
therefore required to consider the functional loss due to 
pain associated with any limitation of motion.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1995).  With respect to the 
first criterion for the next higher evaluation, 40 percent, 
under Code 5295, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, is based on a loss of motion  Johnson v. Brown, 
9 Vet. App. 7, 10 (1996).  The Board must make factual 
findings as to whether the appellant's lateral flexion 
constituted loss of lateral spine motion and, if not, whether 
any discomfort equated to functional loss due to pain on 
lateral spine motion.  Id. at 10.  A finding of such pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the appellant undertaking the motion.  
38 C.F.R. § 4.40.  

Here, the only evidence of functional loss due to pain on 
motion is contained in the April 1997 VA examination report 
showing that the appellant wore a lumbosacral corset, had 
difficulty sitting or standing for more than two hours, and 
was unable to lift more than 25 pounds.  While these findings 
showed some functional loss, and despite the fact that the 
April 1997 VA examination revealed a significant reduction in 
flexion, the other evidence of record does not identify 
listing of the whole spine to one side, positive Goldthwait's 
sign, narrowing of the joint spaces, or abnormal mobility on 
forced motion, all elements of a 40 percent evaluation.  As 
such, the Board cannot conclude that the evidence warrants a 
40 percent evaluation under the criteria of Code 5295 or on 
the basis of functional loss due to pain on motion.  

The disability might also be evaluated under the criteria for 
Diagnostic Code 5010 for arthritis due to trauma 
substantiated by x-ray findings, which is rated as 
degenerative arthritis under the criteria of Code 5003.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved, in this case Code 5292 for limitation of the lumbar 
spine, where slight limited motion warrants a 10 percent 
evaluation, moderate limited motion a 20 percent evaluation, 
and severe limited motion a 40 percent evaluation.  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation may also be assigned with x-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups and a 20 percent evaluation 
may be assigned with x-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  The 20 percent and 
10 percent ratings based on x-ray findings will not be 
combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a.  

In essence, Diagnostic Code 5003 provides three circumstances 
under which compensation may be available:  (1) where 
limitation of motion is objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion, the disability is rated under applicable 
diagnostic codes (in this case, Code 5292); (2) where 
objectively confirmed limitation of motion is not of a 
sufficient degree to warrant a compensable evaluation under 
applicable diagnostic codes, a 10 percent evaluation is 
assigned for each major joint or joint groups; and (3) where 
there is no limitation of motion, a 10 or 20 percent 
evaluation may be assigned, depending on degree of 
incapacity, if there is x-ray evidence of involvement of 2 or 
more major joints or joint groups.  See Hicks v. Brown, 8 
Vet. App. 417, 420-22 (1995) (with respect to the first two 
parts of the analysis, but not the third, Board must consider 
38 C.F.R. § 4.59 and "functional loss due to pain").  

In this case, the limitation of motion findings show between 
five and 10-degree loss of extension and lateral flexion and 
essentially normal rotation.  These findings suggest no more 
than slight limited motion for a 10 percent rating under the 
criteria of Code 5292.  The findings regarding flexion showed 
a loss of five degrees in March 1993, no loss in December 
1993 and January 1994, but a significant loss of 65 degrees 
in April 1997.  This reduction in flexion certainly indicates 
more than slight impairment, and may represent a severe loss 
of flexion.  However, in relation to the measurements of 
extension, lateral flexion, and rotation, all of which showed 
no more than slight limited motion, the motion attributable 
to the lumbar spine cannot be characterized as more than 
moderate limited motion.  Thus, under the criteria of Code 
5292, the appellant is entitled to no more than a 20 percent 
evaluation.  The functional loss identified, limited standing 
and sitting periods and weight lifting, alone does not appear 
so severe as to warrant a 40 percent evaluation.  The 
remaining two parts of the analysis for Code 5003 are not for 
application in this case because there is evidence of 
limitation of motion at a compensable level.  

The disability might alternatively be evaluated under the 
criteria for intervertebral disc syndrome at Diagnostic Code 
5293, under which a 20 percent rating is assigned for 
moderate impairment and recurring attacks.  A 40 percent 
rating may be assigned for severe impairment and recurring 
attacks with intermittent relief.  A 60 percent rating 
requires pronounced impairment, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. § 4.71a.  Code 5293 
involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of motion of the lumbar spine.  VA 
O.G.C. Prec. Op. No. 36-97 (Dec. 12, 1997) (citing Johnson, 
9 Vet. App. at 10-11).  The March 1993 VA examination noted 
the appellant's complaints of left lower extremity 
radiculopathy three to four times per year.  

The November 1993 VA clinical record showed pain and 
radiculopathy of the right lower extremity.  The April 1997 
VA examination revealed low back pain with radiation along 
the posterior aspect of the right lower extremity to the 
knee.  The April 1997 VA examiner also noted that the 
radiculopathy caused limitation of sitting and standing, 
functional impairment as envisioned in DeLuca and 38 C.F.R. 
§§ 4.40, 4.45.  In this case, however, the infrequency of 
radiculopathy, as identified in the record, is suggestive of 
no more than mild symptomatology.  The functional loss 
involved may raise the evaluation to 20 percent, representing 
moderate impairment with recurring attacks, but the Board 
cannot conclude that these findings warrant a 40 percent 
rating for severe recurring attacks with intermittent relief. 

In light of the discussion above, it is the determination of 
the Board that the evidence supports a 20 percent evaluation 
for lumbar strain with arthritis, L5-S1, but that the 
preponderance of the evidence is against the claim of 
entitlement to an evaluation in excess of 20 percent for 
lumbar strain with arthritis, L5-S1.  

ORDER

Entitlement to a 20 percent evaluation for lumbar strain with 
arthritis, L5-S1, is granted.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

